NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ISMAEL SANCHEZ OVIEDO, AKA                      No.    19-71054
Ismael Sanchezoviedo,
                                                Agency No. A200-244-471
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Ismael Sanchez Oviedo, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

       Substantial evidence supports the agency’s determination that Sanchez

Oviedo failed to establish the harm he suffered or fears in Mexico was or would be

on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (an applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”). Because this determination is dispositive of his withholding of

removal claim, we do not address Sanchez Oviedo’s remaining contentions. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (the courts are not

required to make findings on issues the decision of which is unnecessary to the

results).

       Substantial evidence supports the agency’s denial of CAT relief because

Sanchez Oviedo failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

       As stated in the court’s June 14, 2019 order, the temporary stay of removal

remains in place until issuance of the mandate.

       PETITION FOR REVIEW DENIED.


                                         2                                    19-71054